Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of Claims 1, 4-16, and 19.
Regarding Independent Claims 1 and 12 the closest prior art, Lamke (US 2015/0282629) teaches a camp cot with a locking mechanism between the cross members and a bed sheet that attaches to the side rails similar to that of the present application. Schneider (DE 4002483) teaches a collapsible camp bed with an adjustable mechanical spring that can be tensioned when unstressed. So (US 20100235987) teaches a winch tension camping cot with tension between two legs from a winch making the sleeping surface. Lastly, Grace (US 8499380) teaches a portable/collapsible cot structure in which a locking assembly is between the cross members and allows a perpendicular downward force to be applied to allow break down of the cot structure. 
The prior art of Lamke in view of Schneider does not teach nor fairly suggest the compression spring that is used to tension the cross members. With the new amendments of, Lamke in view of Schneider would not be relevant to the claims. Additionally, the Remarks from the Applicant filed on 4/06/2021 were taken into consideration and agreed with as the tension spring would work away from the compression spring and is not considered obvious or relevant to the prior rejection. 
Furthermore, the art of So does teach the tensioning between two legs but does not teach the ability to be “self-biased” against a force applied in a perpendicular direction. The art of Grace
As a result, the claimed invention provides an additional structural distinction and functionality over the prior art. Therefore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/4/2021